DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 17 are rejected under 35 U.S.C 103(a) as being unpatentable over US Patent No.:  1255291(“Chalfant”).
	 
Regarding Claim 17, Chalfant discloses a method for opening and closing , having a door held on a body on a pivot device and a guide device (12, 13), wherein the guide device (12,13) is a linear guide comprising a plurality of rails  (12, 13) movable with respect to each other, the method comprising the following steps:

-  lowering the door (door capable of being lowered) from the first open position into a second open position, which is arranged below the first open position;
- raising the door (10) from the second into the first open position, and
- pivoting the door (10) from the first open position into the closed position.
It would have been obvious to one having skill in the art before the effective filing date of the invention that the invention to open and close a door according to the method steps set forth above, since Chalfant discloses the invention of claim 19 such method steps would occur during the ordinary course using the cupboard, see MPEP 2112.02. Note: the preamble does not provide any distinct definition of any of the claimed invention' s limitations. See MPEP § 2111.02.

Claims18-19 are rejected under 35 U.S.C 103(a) as being unpatentable over US Chalfant in view of US Pub No.: 20100223853 (“Daniel-Wayman et al.”).
Chalfant discloses the claimed invention but does not disclose the self-retractor or force accumulator.
Regarding Claims 18-19, Daniel-Wayman et al. discloses a similar invention having wherein a self-retractor (120) provided, by means of which the door (110) is moved from the first open position automatically into the closed position; and a force accumulator (120) is provided, by means of which the door (110) is moved automatically from the second open position into the first open position.	
.
	
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Allowable Subject Matter
Claims 1, 3-16 and 20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.